HUGHES, J.,
dissenting in part.
I respectfully dissent in part. The interlocutory discovery orders are renewable with the final judgment appealed.
There is a distinction between party-initiated discovery and court-ordered discovery. Compare La. C.C.P. arts. 1469 and 1471. MTU of N. Am., Inc. v. Raven Marine, Inc., 475 So.2d 1063 (La.1985). “Sanctions” may be ordered under the latter article, while reasonable expenses including attorney’s fees may be awarded, after a hearing, pursuant to the former. I would therefore vacate the $500 “sanction” ordered in this case. In all other respects, I would deny the writ.